

116 S481 ES: Nicholas and Zachary Burt Memorial Carbon Monoxide Poisoning Prevention Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 481IN THE SENATE OF THE UNITED STATESAN ACTTo encourage States to require the installation of residential carbon monoxide detectors in homes, and for other purposes.1.Short titleThis Act may be cited as the “Nicholas and Zachary Burt Memorial Carbon Monoxide Poisoning Prevention Act of 2019”.2.Findings and sense of Congress(a)FindingsCongress finds the following:(1)Carbon monoxide is a colorless, odorless gas produced by burning any fuel. Exposure to un­heal­thy levels of carbon monoxide can lead to carbon monoxide poisoning, a serious health condition that could result in death.(2)Unintentional carbon monoxide poisoning from motor vehicles and improper operation of fuel-burning appliances, such as furnaces, water heaters, portable generators, and stoves, annually kills more than 400 individuals and sends approximately 15,000 individuals to hospital emergency rooms for treatment.(3)Research shows that installing carbon monoxide alarms close to the sleeping areas in residential homes and other dwelling units can help avoid fatalities.(b)Sense of CongressIt is the sense of Congress that Congress should promote the installation of carbon monoxide alarms in residential homes and dwelling units across the United States in order to promote the health and public safety of citizens throughout the United States.3.DefinitionsIn this Act:(1)Carbon monoxide alarmThe term carbon monoxide alarm means a device or system that—(A)detects carbon monoxide; and(B)is intended to sound an alarm at a carbon monoxide concentration below a concentration that could cause a loss of the ability to react to the dangers of carbon monoxide exposure.(2)CommissionThe term Commission means the Consumer Product Safety Commission.(3)Compliant carbon monoxide alarmThe term compliant carbon monoxide alarm means a carbon monoxide alarm that complies with the most current version of—(A)the Standard for Single and Multiple Station Carbon Monoxide Alarms of the American National Standards Institute and UL (ANSI/UL 2034), or any successor standard; and(B)the Standard for Gas and Vapor Detectors and Sensors of the American National Standards Institute and UL (ANSI/UL 2075), or any successor standard.(4)Dwelling unitThe term dwelling unit—(A)means a room or suite of rooms used for human habitation; and(B)includes—(i)a single family residence;(ii)each living unit of a multiple family residence, including an apartment building; and(iii)each living unit in a mixed use building.(5)Fire code enforcement officialsThe term fire code enforcement officials means officials of the fire safety code enforcement agency of a State or local government or a Tribal organization.(6)International fire codeThe term IFC means—(A)the 2015 or 2018 edition of the International Fire Code published by the International Code Council; or(B)any amended or similar successor code pertaining to the proper installation of carbon monoxide alarms in dwelling units.(7)International residential codeThe term IRC means—(A)the 2015 or 2018 edition of the International Residential Code published by the International Code Council; or(B)any amended or similar successor code pertaining to the proper installation of carbon monoxide alarms in dwelling units. (8)NFPA 720The term NFPA 720 means—(A)the Standard for the Installation of Carbon Monoxide Detection and Warning Equipment issued by the National Fire Protection Association in 2012; and(B)any amended or similar successor standard relating to the proper installation of carbon monoxide alarms in dwelling units.(9)StateThe term State—(A)has the meaning given the term in section 3(a) of the Consumer Product Safety Act (15 U.S.C. 2052(a)); and(B)includes—(i)the Commonwealth of the Northern Mariana Islands; and(ii)any political subdivision of a State.(10)Tribal organizationThe term Tribal organization has the meaning given the term in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(l)).4.Grant program for carbon monoxide poisoning prevention(a)In generalSubject to the availability of appropriations authorized under subsection (f), the Commission shall establish a grant program to provide assistance to States and Tribal organizations that are eligible under subsection (b) to carry out the carbon monoxide poisoning prevention activities described in subsection (e).(b)EligibilityFor the purposes of this section, an eligible State or Tribal organization is any State or Tribal organization that—(1)demonstrates to the satisfaction of the Commission that the State or Tribal organization has adopted a statute or a rule, regulation, or similar measure with the force and effect of law, requiring compliant carbon monoxide alarms to be installed in dwelling units in accordance with NFPA 72, the IFC, or the IRC; and(2)submits an application—(A)to the Commission at such time, in such form, and containing such additional information as the Commission may require; and(B)that may be filed on behalf of the State or Tribal organization by the fire safety code enforcement agency of that State or Tribal organization.(c)Grant amountThe Commission shall determine the amount of each grant awarded under this section.(d)Selection of grant recipientsIn selecting eligible States and Tribal organizations for the award of grants under this section, the Commission shall give favorable consideration to an eligible State or Tribal organization that demonstrates a reasonable need for funding under this section and that—(1)requires the installation of a one or more compliant carbon monoxide alarms in a new or existing educational facility, childcare facility, health care facility, adult dependent care facility, government building, restaurant, theater, lodging establishment, or dwelling unit—(A)within which a fuel-burning appliance, including a furnace, boiler, water heater, fireplace, or any other apparatus, appliance, or device that burns fuel, is installed; or(B)that has an attached garage; and(2)has developed a strategy to protect vulnerable populations, such as children, the elderly, or low-income households, from exposure to unhealthy levels of carbon monoxide.(e)Use of grant funds(1)In generalSubject to paragraph (2), an eligible State or Tribal organization to which a grant is awarded under this section may use the grant—(A)to purchase and install compliant carbon monoxide alarms in the dwelling units of low-income families or elderly individuals, facilities that commonly serve children or the elderly (including childcare facilities, public schools, and senior centers);(B)for the development and dissemination of training materials, instructors, and any other costs relating to the training sessions authorized under this subsection; or(C)to educate the public about—(i)the risk associated with carbon monoxide as a poison; and(ii)the importance of proper carbon monoxide alarm use.(2)Limitations(A)Administrative costsAn eligible State or Tribal organization to which a grant is awarded under this section may use not more than 5 percent of the grant amount to cover administrative costs that are not directly related to training described in paragraph (1)(B).(B)Public outreachAn eligible State or Tribal organization to which a grant is awarded under this section may use not more than 25 percent of the grant amount to cover the costs of activities described in paragraph (1)(D).(C)State contributionsAn eligible State to which a grant is awarded under this section shall, with respect to the costs incurred by the State in carrying out activities under the grant, provide non-Federal contributions in an amount equal to not less than 25 percent of amount of Federal funds provided under the grant to administer the program. This subparagraph shall not apply to Tribal organizations. (f)Funding(1)In generalThe Commission shall carry out this Act using amounts appropriated to the Commission for each of fiscal years 2020 through 2024, to extent such funds are available.(2)Limitation on administrative expensesIn a fiscal year, not more than 10 percent of the amounts appropriated or otherwise made available to carry out this Act may be used for administrative expenses. (g)ReportNot later than 1 year after the last day of each fiscal year in which grants are awarded under this section, the Commission shall submit to Congress a report that evaluates the implementation of the grant program required under this section.Passed the Senate December 17, 2020.Secretary